Order entered May 30, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00378-CV

                                TODD PRUETT, Appellant

                                             V.

                            MARK STOLZ, ET AL., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07463

                                         ORDER
       Before the Court is appellant’s May 28, 2013 motion to retrieve mandamus documents

and exhibits from the trial court. By order dated May 23, 2013, this Court granted appellant’s

motion for the retrieval of mandamus documents and exhibits filed in this Court. We directed

the Clerk of this Court to send appellant a copy of the petition for writ of mandamus and

accompanying documents. Accordingly, we DENY appellant’s motion.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE